IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-30130



      UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

                                  v.

      BETTY L. WASHINGTON,

                                       Defendant-Appellant.

                  _______________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                         (97-CR-302-ALL-B)
                  _______________________________
                            May 17, 2000

Before WIENER, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

      Appellant Betty Washington (“Washington”) appeals from her

convictions for 4 counts of tax fraud, 1 count of bankruptcy

fraud, and 3 counts of defrauding a federally insured

institution.   She attacks the sufficiency of the evidence

supporting her convictions for various reasons.     Additionally,

she complains that the district court erred in granting the

government’s motion in limine, preventing her from presenting

evidence on her claim of malicious and vindictive prosecution,

and that the trial court again erred when it denied her a hearing


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
on her bid to dismiss the indictment.   Finally, she complains

that the district court committed clear error when it determined

her sentence.

     After having considered the briefs, arguments of counsel,

and the record in this case, we conclude that the district

court’s judgment should be affirmed in all aspects.   First, with

respect to the sufficiency of the evidence, all of Washington’s

arguments in this regard are meritless.   The jury had before it

sufficient evidence as to each and every count (and element

thereof) for which its members returned a guilty verdict.    And as

to each count, the evidence viewed in the light most favorable to

the government is such that a reasonable fact finder could have

found Washington guilty of all charges beyond a reasonable doubt.

Accordingly, we are not at liberty to interfere with the

determination of the jury.

     Second, regarding the claim of malicious and vindictive

prosecution, we note first that the government’s motion in limine

was not opposed and find no abuse of discretion in the district

court’s limiting of such evidence.   As to Washington’s claim that

the district court should have granted her a hearing on her

motion to dismiss the indictment, we observe only that her self-

serving testimony that Joseph Maselli threatened that his

daughter, an assistant United States Attorney, would “bring down

the power of the federal government” on Washington unless she

“back[ed] off with the black stuff” (a reference to affirmative

action) falls woefully short of creating a reasonable doubt about


                                2
the constitutionality of the prosecution.   We therefore find that

the district court did not err in denying Washington a pre-trial

hearing prior to rejecting her motion to dismiss the indictment.

     Finally, with respect to Washington’s complaints about her

sentence, we have examined her arguments and, having considered

the same, find that the district court neither clearly erred with

respect to the factual findings nor with regard to the

application of the law.

     AFFIRMED




                                3